By the Court:

The motion must prevail, and the plaintiff" *240must be nonsuited. The provision of the statute, expending the common law remedy by the action of replevin to cases of wrongful detention, as well as wrongful taking, does not reach or affect this case, as the plaintiff neither had nor was entitled to the possession of the goods at the time of their seizure by the sheriff under the execution, nor at the timé when they were replevied by him; for, without notice terminating the contract of renting or hiring between him and Davis, and requiring the return of the goods to him, pursuant to the agreement, there was no wrongful detention by the defendant of the goods. There was, consequently, no wrongful taking and no wrongful detention of the goods from the plaintiff at the time of the commencement of the action, and he must be nonsuited.